NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


RODNEY MCGEE,                                 )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-4110
                                              )
KIMBERLY CAMPANELLA,                          )
                                              )
             Appellee.                        )
                                              )

Opinion filed October 17, 2018.

Appeal from the Circuit Court for Charlotte
County; Lisa S. Porter, Judge.

Rodney McGee, pro se.

Kimberly Campanella, pro se.


PER CURIAM.


             Affirmed.


MORRIS, BLACK, and LUCAS, JJ., Concur.